 

(ii)           Specific reference to pertinent provisions of this Plan on which
such denial of the appeal is based;

 

(iii)          A statement that the Claimant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information relevant to the Claimant’s benefits claim (and a
document, record or other information shall be considered “relevant” to the
benefits claims as provided in Department of Labor Regulation
Section 2560.503-1(m)(8); and

 

(iv)          A statement describing the Claimant’s right to bring an action
under ERISA Section 502(a).

 

(e)           Review Committee.  The Plan Administrator may from time to time
appoint a review panel that may consist of two or more individuals who may, but
need not, be employees of the Plan Sponsor (the “Review Committee”).  If no such
Review Committee is named, the Board of Directors of the Plan Sponsor shall be
deemed the Review Committee for purposes of this Section 8.2.  The Review
Committee shall be the named fiduciary that has the authority to act with
respect to any appeal from a denial of benefits or a determination of benefit
rights.

 

8.3           Arbitration.  Any claim or controversy between the parties which
the parties are unable to resolve themselves, and which is not resolved through
the claims procedure set forth in Section 8.2, including any claim arising out
of a Participant’s employment or the termination of that employment, and
including any claim arising out of, connected with, or related to the formation,
interpretation, performance or breach of any provision of this Plan, and any
claim or dispute as to whether a claim is subject to arbitration, shall be
submitted to and resolved exclusively by expedited arbitration by a single
arbitrator in accordance with the following procedures:

 

(a)           In the event of a claim or controversy subject to this arbitration
provision, the complaining party shall promptly send written notice to the other
party identifying the matter in dispute and the proposed remedy.  Following the
giving of such notice, the parties shall meet and attempt in good faith to
resolve the matter. In the event the parties are unable to resolve the matter
within 21 days, the parties shall meet and attempt in good faith to select a
single arbitrator acceptable to both parties.  If a single arbitrator is not
selected by mutual consent within 10 business days following the giving of the
written notice of dispute, an arbitrator shall be selected from a list of nine
persons each of whom shall be an attorney who is either engaged in the active
practice of law or a recognized arbitrator and who, in either event, is
experienced in serving as an arbitrator in disputes between employers and
employees, which list shall be provided by the office of the American
Arbitration Association (“AAA”) or of the Federal Mediation and Conciliation
Service. If, within three business days of the parties’ receipt of such list,
the parties are unable to agree upon an arbitrator from the list, then the
parties shall each strike names alternatively from the list, with the first to
strike being determined by the flip of a coin.  After each party has had four
strikes, the remaining name on the list shall be the arbitrator.  If such person
is unable to serve for any reason, the parties shall repeat this process until
an arbitrator is selected.

 

(b)           Unless the parties agree otherwise, within 60 days of the
selection of the arbitrator, a hearing shall be conducted before such arbitrator
at a time and a place agreed upon

 

20

--------------------------------------------------------------------------------


 

by the parties.  In the event the parties are unable to agree upon the time or
place of the arbitration, the time and place shall be designated by the
arbitrator after consultation with the parties.  Within 30 days of the
conclusion of the arbitration hearing, the arbitrator shall issue an award,
accompanied by a written decision explaining the basis for the arbitrator’s
award.

 

(c)           In any arbitration hereunder, the Plan Sponsor shall pay all
administrative fees of the arbitration and all fees of the arbitrator, except
that the Participant or Beneficiary may, if he wishes, pay up to one-half of
those amounts.  Each party shall pay its own attorneys’ fees, costs, and
expenses, unless the arbitrator orders otherwise.  The prevailing party in such
arbitration, as determined by the arbitrator, and in any enforcement or other
court proceedings, shall be entitled, to the extent permitted by law, to
reimbursement from the other party for all of the prevailing party’s costs
(including but not limited to the arbitrator’s compensation), expenses, and
attorneys’ fees; provided, however, that the prevailing party shall be
reimbursed for such costs, expenses and fees within 45 days following any such
award, but in no event later than the last day of the Executive’s taxable year
following the taxable year in which the costs, expenses or fees were incurred;
provided, further, that the parties’ obligations pursuant to this sentence shall
terminate on the 10th anniversary of the date of the Participant’s Separation
from Service.  The arbitrator shall have no authority to add to or to modify
this Plan, shall apply all applicable law, and shall have no lesser and no
greater remedial authority than would a court of law resolving the same claim or
controversy. The arbitrator shall, upon an appropriate motion, dismiss any claim
without an evidentiary hearing if the party bringing the motion establishes that
it would be entitled to summary judgment if the matter had been pursued in court
litigation.  The parties shall be entitled to reasonable discovery subject to
the discretion of the arbitrator.

 

(d)           The decision of the arbitrator shall be final, binding, and
non-appealable, and may be enforced as a final judgment in any court of
competent jurisdiction.

 

(e)           This arbitration provision of the Plan shall extend to claims
against any parent, subsidiary, or affiliate of each party, and, when acting
within such capacity, any officer, director, shareholder, Participant,
Beneficiary, or agent of each party, or of any of the above, and shall apply as
well to claims arising out of state and federal statutes and local ordinances as
well as to claims arising under the common law or under this Plan.

 

Notwithstanding the foregoing, and unless otherwise agreed between the parties,
either party may, in an appropriate manner, apply to a court for provisional
relief, including a temporary restraining order or preliminary injunction, on
the ground that the arbitration award to which the applicant may be entitled may
be rendered ineffectual without provisional relief.

 

Any arbitration hereunder shall be conducted in accordance with the employee
benefit plan claims rules and procedures of the AAA then in effect; provided,
however, that, (i) all evidence presented to the arbitrator shall be in strict
conformity with the legal rules of evidence, and (ii) in the event of any
inconsistency between the employee benefit plan claims rules and procedures of
the AAA and the terms of this Plan, the terms of this Plan shall prevail.

 

If any of the provisions of this Section 8.3 are determined to be unlawful or
otherwise unenforceable, in whole or in part, such determination shall not
affect the validity of the remainder of this Section  8.3, and this Section  8.3
shall be reformed to the extent necessary to carry out its provisions to the
greatest extent possible and to insure that the resolution of all conflicts
between the parties, including those arising out of statutory claims, shall be
resolved by

 

21

--------------------------------------------------------------------------------


 

neutral, binding arbitration.  If a court should find that the provisions of
this Section  8.3 are not absolutely binding, then the parties intend any
arbitration decision and award to be fully admissible in evidence in any
subsequent action, given great weight by any finder of fact, and treated as
determinative to the maximum extent permitted by law.

 

8.4           Notice. Any notice, consent or demand required or permitted to be
given under the provisions of this Plan shall be in writing and shall be signed
by the party giving or making the same.  If such notice, consent or demand is
mailed, it shall be sent by United States certified mail, postage prepaid,
addressed to the addressee’s last known address as shown on the records of the
Plan Sponsor.  The date of such mailing shall be deemed the date of notice
consent or demand.  Any person may change the address to which notice is to be
sent by giving notice of the change of address in the manner aforesaid.

 

ARTICLE NINE

 

AMENDMENT OR TERMINATION

 

9.1           Termination.  Although each Employer anticipates that it will
continue the Plan for an indefinite period of time, there is no guarantee that
any Employer will continue the Plan or will not terminate the Plan at any time
in the future.  Accordingly, each Employer reserves the right to discontinue its
sponsorship of the Plan and/or to terminate the Plan at any time with respect to
any or all of its participating Employees, by action of its Board of Directors
or other similar governing body.  Upon the termination of the Plan with respect
to any Employer, the participation of the affected Participants who are employed
by that Employer shall terminate.  However, after the Plan termination the
Account Balances of such Participants shall continue to be credited with
Participant Annual Deferral Amounts attributable to a deferral election that was
in effect prior to the Plan termination to the extent deemed necessary to comply
with Section 409A of the Code and related Treasury Regulations, and additional
amounts shall continue to credited or debited to such Participants’ Account
Balances pursuant to Section 3.4.  The Measurement Funds available to
Participants following the termination of the Plan shall be comparable in number
and type to those Measurement Funds available to Participants in the Plan Year
preceding the Plan Year in which the Plan termination is effective.  In
addition, following a Plan termination, Participant Account Balances shall
remain in the Plan and shall not be distributed until such amounts become
eligible for distribution in accordance with the other applicable provisions of
the Plan.  Notwithstanding the preceding sentence, to the extent permitted by
Section 1.409A-3(j)(4)(ix) of the Treasury Regulations, the Employer may provide
that upon termination of the Plan, all Account Balances of the Participants
shall be distributed, subject to and in accordance with any rules established by
such Employer deemed necessary to comply with the applicable requirements and
limitations of Section 1.409A-3(j)(4)(ix) of the Treasury Regulations.

 

9.2           Amendment.

 

(a)           An Employer may, at any time, amend or modify the Plan in whole or
in part with respect to that Employer by the action of its Board of Directors or
similar governing body; provided, however, that no amendment or modification
shall be effective to decrease or restrict the value of a Participant’s Account
Balance in existence at the time the amendment or modification is made or to
cause the Plan to fail to meet the requirements of Section 409A of the Code with
respect to any Participant without such Participant’s consent.  The amendment or

 

22

--------------------------------------------------------------------------------


 

modification of the Plan shall not affect any Participant or Beneficiary who has
become entitled to the payment of benefits under the Plan as of the date of the
amendment or modification.  Notwithstanding any provisions of this Section 9.2
to the contrary, the Board may amend the Plan at any time, in any manner, if the
Board determines any such amendment is required to ensure that the Plan is
characterized as providing deferred compensation for a select group of
management or highly compensated employees and as described in ERISA Sections
201(2), 301(a)(3) and 401(a)(1) or to otherwise conform the Plan to the
provisions of any applicable law, including ERISA and the Code.

 

(b)           Notwithstanding anything to the contrary in the Plan, if and to
the extent the Plan Administrator shall determine that the terms of the Plan may
result in the failure of the Plan, or amounts deferred by or for any Participant
under the Plan, to comply with the requirements of Section 409A of the Code, or
any applicable regulations or guidance promulgated by the Secretary of the
Treasury in connection therewith, the Plan Administrator shall have authority to
take such action to amend, modify, cancel or terminate the Plan (effective with
respect to all Employers) or distribute any or all of the amounts deferred by or
for a Participant, as it deems necessary or advisable, including without
limitation:

 

(i)            Any amendment or modification of the Plan to conform the Plan to
the requirements of Section 409A of the Code or any regulations or other
guidance thereunder (including, without limitation, any amendment or
modification of the terms of any applicable to any Participant’s Accounts
regarding the timing or form of payment).

 

(ii)           Any cancellation or termination of any unvested interest in a
Participant’s Accounts without any payment to the Participant.

 

(iii)          Any cancellation or termination of any vested interest in any
Participant’s Accounts, with immediate payment to the Participant of the amount
otherwise payable to such Participant.

 

(iv)          Any such amendment, modification, cancellation, or termination of
the Plan that may adversely affect the rights of a Participant without the
Participant’s consent.

 

9.3           Effect of Payment.  The full payment of the applicable benefit
under Article 5 of the Plan shall completely discharge all obligations to a
Participant and his or her designated Beneficiaries under this Plan.

 

ARTICLE  TEN

 

THE TRUST

 

10.1         Establishment of Trust.  The Plan Sponsor may establish a grantor
trust, of which the Plan Sponsor is the grantor, within the meaning of subpart
E, part I, subchapter J, subtitle A of the Code, to pay benefits under this Plan
(the “Trust”).  If the Plan Sponsor establishes a Trust, all benefits payable
under this Plan to a Participant shall be paid directly by the Employer(s) from
the Trust.  To the extent such benefits are not paid from the Trust, the
benefits shall be paid from the general assets of the Employer(s).  The Trust,
if any, shall be an irrevocable grantor trust which conforms to the terms of the
model trust as described in IRS Revenue Procedure 92-64, I.R.B. 1992-33.  If the
Plan Sponsor establishes a Trust, the assets of the Trust will be subject to the
claims of each Employer’s creditors in the event of its insolvency. 

 

23

--------------------------------------------------------------------------------


 

Except as may otherwise be provided under the Trust, neither the Plan Sponsor
nor any Employer shall be obligated to set aside, earmark or escrow any funds or
other assets to satisfy its obligations under this Plan, and the Participant
and/or his or her designated Beneficiaries shall not have any property interest
in any specific assets of the Plan Sponsor or an Employer other than the
unsecured right to receive payments from the Employer, as provided in this Plan.

 

10.2         Interrelationship of the Plan and the Trust.  The provisions of the
Plan shall govern the rights of a Participant to receive distributions pursuant
to the Plan.  The provisions of the Trust (if established) shall govern the
rights of the Participant and the creditors of the Employers to the assets
transferred to the Trust. Each Employer shall at all times remain liable to
carry out its obligations under the Plan.  Each Employer’s obligations under the
Plan may be satisfied with Trust assets distributed pursuant to the terms of the
Trust.

 

10.3         Contribution to the Trust.  Amounts may be contributed by an
Employer to the Trust in the sole discretion of the Employer.

 

ARTICLE ELEVEN

 

MISCELLANEOUS

 

11.1         Entire Agreement.  The Plan and each executed Election Form,
Beneficiary Designation Form, and other administrative forms shall constitute
the total agreement between the Employers and the Participant. No oral statement
regarding the Plan may be relied upon by the Participant. In the event that
there is a discrepancy between the Plan and the administrative forms, summary
descriptions, the Plan will control.

 

11.2         Invalidity of Provisions.  If any provision of this Plan shall be
for any reason invalid or unenforceable, the remaining provisions shall
nevertheless be carried into effect.

 

11.3         Unclaimed Benefits.  In the case of a benefit payable on behalf of
such Participant, if the Plan Administrator is unable to locate the Participant
or beneficiary to whom such benefit is payable, such Plan benefit may be
forfeited to the Plan Sponsor upon the Plan Administrator’s determination. 
Notwithstanding the foregoing, if, subsequent to any such forfeiture, the
Participant or beneficiary to whom such Plan benefit is payable makes a valid
claim for such Plan benefit, such forfeited Plan benefit shall be paid by the
Plan Administrator to the Participant or beneficiary, without interest from the
date it would have otherwise been paid.

 

11.4         Offset For Obligations To Plan Sponsor.  If, at such time as the
Plan Participant becomes entitled to benefit payments hereunder, the Plan
Participant has any debt, obligation or other liability representing an amount
owing to the Plan Sponsor or an Affiliate of Plan Sponsor, and if such debt,
obligation, or other liability is due and owing at the time benefit payments are
payable hereunder, the Plan Sponsor may offset the amount owing it or an
Affiliate against the amount of benefits otherwise distributable hereunder.

 

11.5         Governing Law.  The Plan and the rights and obligations of all
persons hereunder shall be governed by and construed in accordance with the laws
of the State of California, other than its laws regarding choice of law, to the
extent that such state law is not preempted by federal law.

 

24

--------------------------------------------------------------------------------


 

11.6         Status of Plan.  The Plan is intended to be a plan that (i) is not
qualified within the meaning of Section 401(a) of the Code, (ii) “is unfunded
and is maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1), and
(iii) is intended to comply with the requirements of Section 409A of the Code. 
The Plan shall be administered and interpreted to the extent possible in a
manner consistent with that intent.

 


11.7         TAX WITHHOLDING.


 


(A)           ANNUAL DEFERRAL AMOUNTS.  FOR EACH PLAN YEAR IN WHICH A
PARTICIPANT ANNUAL DEFERRAL AMOUNT IS BEING WITHHELD FROM A PARTICIPANT, THE
PARTICIPANT’S EMPLOYER(S) SHALL BE ENTITLED TO REQUIRE PAYMENT BY THE
PARTICIPANT OF ANY SUMS REQUIRED BY FEDERAL, STATE OR LOCAL TAX LAW TO BE
WITHHELD WITH RESPECT TO THE DEFERRAL, IN AMOUNTS AND IN A MANNER TO BE
DETERMINED IN THE SOLE DISCRETION OF THE EMPLOYER(S).


 


(B)           CORPORATE CONTRIBUTIONS.  WHEN A PARTICIPANT BECOMES VESTED IN A
PORTION OF HIS OR HER CORPORATE CONTRIBUTION ACCOUNT, THE PARTICIPANT’S
EMPLOYER(S) SHALL BE ENTITLED TO REQUIRE PAYMENT BY THE PARTICIPANT OF ANY SUMS
REQUIRED BY FEDERAL, STATE OR LOCAL TAX LAW TO BE WITHHELD WITH RESPECT TO THE
DEFERRAL, IN AMOUNTS AND IN A MANNER TO BE DETERMINED IN THE SOLE DISCRETION OF
THE EMPLOYER(S).


 


(C)           DISTRIBUTIONS.  THE PARTICIPANT’S EMPLOYER(S), OR THE TRUSTEE OF
THE TRUST, SHALL WITHHOLD FROM ANY PAYMENTS MADE TO A PARTICIPANT UNDER THIS
PLAN ALL FEDERAL, STATE AND LOCAL INCOME, EMPLOYMENT AND OTHER TAXES REQUIRED TO
BE WITHHELD BY THE EMPLOYER(S), OR THE TRUSTEE OF THE TRUST, IN CONNECTION WITH
SUCH PAYMENTS, IN AMOUNTS AND IN A MANNER TO BE DETERMINED IN THE SOLE
DISCRETION OF THE EMPLOYER(S) AND THE TRUSTEE OF THE TRUST.


 


(D)           SATISFACTION OF TAX OBLIGATIONS.  THERE SHALL BE DEDUCTED FROM
EACH PAYMENT MADE UNDER THE PLAN OR ANY OTHER COMPENSATION PAYABLE TO THE
PARTICIPANT (OR BENEFICIARY) ALL TAXES WHICH ARE REQUIRED TO BE WITHHELD BY THE
EMPLOYER(S) IN RESPECT TO SUCH PAYMENT OR THIS PLAN.  THE COMPANY SHALL HAVE THE
RIGHT TO REDUCE ANY PAYMENT (OR COMPENSATION) BY THE AMOUNT OF SUCH OF CASH
SUFFICIENT TO PROVIDE THE AMOUNT OF SAID TAXES.  IN ADDITION, TO THE EXTENT A
PARTICIPANT DOES NOT PAY ANY SUMS REQUIRED BY FEDERAL, STATE OR LOCAL TAX LAW TO
BE WITHHELD WITH RESPECT TO ANY DEFERRAL OR DISTRIBUTION HEREUNDER, THE COMPANY
SHALL BE ENTITLED TO DEDUCT SUCH AMOUNTS FROM THE PARTICIPANT’S ACCOUNTS.


 

11.8         Coordination with Other Benefits.  The benefits provided for a
Participant and Participant’s Beneficiary under the Plan are in addition to any
other benefits available to such Participant under any other plan or program for
Employees of the Participant’s Employer(s).  The Plan shall supplement and shall
not supersede, modify or amend any other such plan or program except as may
otherwise be expressly provided.

 

11.9         Compliance.  A Participant shall have no right to receive payment
with respect to the Participant’s Account Balance until all legal and
contractual obligations of the Employer(s) relating to establishment of the Plan
and the making of such payments shall have been complied with in full.

 

25

--------------------------------------------------------------------------------


 

11.10       Successors.  The provisions of this Plan shall bind and inure to the
benefit of the Participant’s Employer and its successors and assigns and the
Participant and the Participant’s designated Beneficiaries.

 

11.11       Court Order.  The Plan Administrator is authorized to make any
payments directed by court order in any action in which the Plan or the Plan
Administrator has been named as a party.  In addition, if a court determines
that a spouse or former spouse of a Participant has an interest in the
Participant’s benefits under the Plan in connection with a property settlement
or otherwise, the Plan Administrator, in its sole discretion, shall have the
right, notwithstanding any election made by a Participant, to immediately
distribute the spouse’s or former spouse’s interest in the Participant’s
benefits under the Plan to that spouse or former spouse.

 

11.12       Section 409A.

 

(a)           To the extent applicable, this Plan shall be interpreted in
accordance with Section 409A of the Code and Department of Treasury regulations
and other interpretive guidance issued thereunder.


 


(B)           IF ANY PORTION OF A PARTICIPANT’S ACCOUNT BALANCE UNDER THIS PLAN
IS REQUIRED TO BE INCLUDED IN INCOME BY THE PARTICIPANT PRIOR TO RECEIPT DUE TO
A FAILURE OF THIS PLAN TO COMPLY WITH THE REQUIREMENTS OF SECTION 409A OF THE
CODE AND RELATED TREASURY REGULATIONS, THE PLAN ADMINISTRATOR MAY DETERMINE THAT
SUCH PARTICIPANT SHALL RECEIVE A DISTRIBUTION FROM THE PLAN IN AN AMOUNT EQUAL
TO THE LESSER OF (I) THE PORTION OF HIS OR HER ACCOUNT BALANCE REQUIRED TO BE
INCLUDED IN INCOME AS A RESULT OF THE FAILURE OF THE PLAN TO COMPLY WITH THE
REQUIREMENTS OF SECTION 409A OF THE CODE AND RELATED TREASURY REGULATIONS, OR
(II) THE UNPAID VESTED ACCOUNT BALANCE.

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Plan Sponsor has executed this Plan as of the day and
year first written above.

 

 

For:

STB Beauty, Inc.

 

 

 

 

 

 

 

By:

  /s/ Myles McCormick

 

 

 

 

Title:

COO

 

27

--------------------------------------------------------------------------------


Exhibit 10.54

 

STB BEAUTY, INC.

 

DEFERRED COMPENSATION PLAN

 

Effective as of March 12, 2008

 

The purpose of this STB Beauty, Inc. Deferred Compensation Plan (the “Plan”) is
to provide additional retirement benefits and income tax deferral opportunities
for a select group of management and highly compensated employees of the Plan
Sponsor and certain of its Affiliates.  The Plan was originally effective as of
July 1, 2005.   This Plan is intended to be a “top hat plan,” exempt from
certain requirements of ERISA, pursuant to Sections 201(2), 301(a)(3) and
401(a)(1) of ERISA; and the Plan Sponsor intends that the Plan shall at all
times be administered and interpreted in such a manner as to constitute an
unfunded nonqualified deferred compensation plan for tax purposes and for
purposes of Title I of ERISA.  This Plan is not intended to qualify for
favorable tax treatment pursuant to Section 401(a) of the Code or any successor
section or statute.

 

STB Beauty, Inc., a Delaware Corporation (the “Plan Sponsor”), now wishes to
amend and restate the Plan on the terms and conditions set  forth herein.  This
amendment and restatement of the Plan incorporates the Plan and the prior
amendments thereto (except as further amended herein) and constitutes a complete
amendment, restatement and continuation of the Plan.  This amendment and
restatement of the Plan is intended to comply with the requirements of Sections
409A(a)(2), (3) and (4) of the Code and the Treasury Regulations thereunder.  As
provided in Notice 2007-86, with respect to an election or amendment to change a
time and form of payment under the Plan made on or after January 1, 2008 and on
or before December 31, 2008, the election or amendment shall apply only to
amounts that would not otherwise be payable in 2008 and shall not cause an
amount to be paid in 2008 that would not otherwise be payable in 2008.

 

Pursuant to approval by the Board of the Plan Sponsor, the Plan is hereby
amended, restated and continued, effective as of March 12, 2008, as follows:

 

ARTICLE ONE

 

DEFINITIONS

 

DEFINITION OF TERMS.  Certain words and phrases are defined when first used in
later Articles of this Plan.  Whenever any words are used herein in the
masculine, they shall be construed as though they were in the feminine in all
cases where they would so apply; and whenever any words are used herein in the
singular or in the plural, they shall be construed as though they were used in
the plural or the singular, as the case may be, in all cases where they would so
apply.  In addition, the following words and phrases when used herein, unless
the context clearly requires otherwise, shall have the following respective
meanings:

 


1.1.          ACCOUNT BALANCE. WITH RESPECT TO A PARTICIPANT, A CREDIT ON THE
RECORDS OF THE EMPLOYER EQUAL TO THE SUM OF (I) THE PARTICIPANT’S DEFERRAL
ACCOUNT BALANCE, AND (II) THE CORPORATE CONTRIBUTIONS ACCOUNT BALANCE.  THE
ACCOUNT BALANCE, AND EACH OTHER SPECIFIED ACCOUNT BALANCE, SHALL BE A
BOOKKEEPING ENTRY ONLY AND SHALL BE UTILIZED SOLELY AS A DEVICE FOR THE

 

--------------------------------------------------------------------------------


 


MEASUREMENT AND DETERMINATION OF THE AMOUNTS TO BE PAID TO A PARTICIPANT, OR HIS
OR HER DESIGNATED BENEFICIARY, PURSUANT TO THIS PLAN.


 

1.2           Accounts. With respect to a Participant, as the context indicates,
any or all of his or her Deferral Account and Corporate Contribution Account.

 


1.3.          AFFILIATE. ANY CORPORATION, PARTNERSHIP, JOINT VENTURE,
ASSOCIATION, OR SIMILAR ORGANIZATION OR ENTITY, WHICH IS A MEMBER OF A
CONTROLLED GROUP OF COMPANIES WHICH INCLUDES, OR WHICH IS UNDER COMMON CONTROL
WITH, THE PLAN SPONSOR UNDER SECTION 414 OF THE CODE.


 


1.4.          ANNUAL CORPORATE CONTRIBUTION AMOUNT.  FOR ANY ONE PLAN YEAR, THE
AMOUNT DETERMINED IN ACCORDANCE WITH SECTION 3.4(B).


 


1.5.          BASE SALARY. THE ANNUAL CASH COMPENSATION (EXCLUDING BONUSES,
COMMISSIONS, OVERTIME, INCENTIVE PAYMENTS, NON-MONETARY AWARDS, DIRECTORS FEES
AND OTHER FEES, STOCK OPTIONS AND GRANTS AND ANY OTHER FORM OF EQUITY-BASED
COMPENSATION, AND CAR ALLOWANCES) PAID TO A PARTICIPANT FOR SERVICES RENDERED
DURING THE PLAN YEAR, BEFORE REDUCTION FOR COMPENSATION DEFERRED PURSUANT TO ALL
QUALIFIED, NON-QUALIFIED AND CODE SECTION 125 PLANS OF ANY EMPLOYER.


 


1.6.          BENEFICIARY. THE BENEFICIARY DESIGNATED BY A PARTICIPANT UNDER
ARTICLE 7, OR, IF THE PARTICIPANT HAS NOT DESIGNATED A BENEFICIARY UNDER
ARTICLE 7, THE PERSON OR PERSONS ENTITLED TO RECEIVE DISTRIBUTIONS OF BENEFITS
UNDER ARTICLE 5.


 


1.7.          BENEFICIARY DESIGNATION FORM.  THE FORM ESTABLISHED FROM TIME TO
TIME BY THE PLAN ADMINISTRATOR THAT A PARTICIPANT COMPLETES, SIGNS AND RETURNS
TO THE PLAN ADMINISTRATOR TO DESIGNATE ONE OR MORE BENEFICIARIES.


 


1.8.          BOARD.  THE BOARD OF DIRECTORS OF THE PLAN SPONSOR.


 


1.9.          BONUS.  ANY CASH COMPENSATION, IN ADDITION TO BASE SALARY, PAID IN
RESPECT OF A PLAN YEAR TO A PARTICIPANT AS AN EMPLOYEE, AS A BONUS PAID BY THE
EMPLOYER.


 


1.10.        CAUSE.  FOR PURPOSES OF THIS PLAN, “CAUSE” SHALL MEAN ANY OF THE
FOLLOWING ACTS OR CIRCUMSTANCES:  (I) WILLFUL DESTRUCTION BY THE PARTICIPANT OF
PROPERTY OF THE PLAN SPONSOR OR AN AFFILIATE HAVING A MATERIAL VALUE TO THE PLAN
SPONSOR OR SUCH AFFILIATE; (II) FRAUD, EMBEZZLEMENT, THEFT, OR COMPARABLE
DISHONEST ACTIVITY COMMITTED BY THE PARTICIPANT (EXCLUDING ACTS INVOLVING A DE
MINIMIS DOLLAR VALUE AND NOT RELATED TO THE PLAN SPONSOR OR AN AFFILIATE);
(III) THE PARTICIPANT’S CONVICTION OF OR ENTERING A PLEA OF GUILTY OR NOLO
CONTENDERE TO ANY CRIME CONSTITUTING A FELONY OR ANY MISDEMEANOR INVOLVING
FRAUD, DISHONESTY OR MORAL TURPITUDE; (IV) THE PARTICIPANT’S BREACH, NEGLECT,
REFUSAL, OR FAILURE TO MATERIALLY DISCHARGE THE PARTICIPANT’S DUTIES (OTHER THAN
DUE TO PHYSICAL OR MENTAL ILLNESS) COMMENSURATE WITH THE PARTICIPANT’S TITLE AND
FUNCTION OR THE PARTICIPANT’S FAILURE TO COMPLY WITH THE LAWFUL DIRECTIONS OF
THE BOARD OR THE CHIEF EXECUTIVE OFFICER OF THE PLAN SPONSOR, OR OF THE BOARD OF
DIRECTORS OR THE CHIEF EXECUTIVE OFFICER OF THE AFFILIATE THAT EMPLOYS THE
PARTICIPANT, IN ANY SUCH CASE THAT IS NOT CURED WITHIN 15 DAYS AFTER THE
PARTICIPANT HAS RECEIVED WRITTEN NOTICE THEREOF FROM SUCH BOARD OR CHIEF
EXECUTIVE OFFICER; (V) ANY WILLFUL MISCONDUCT BY THE PARTICIPANT WHICH MAY CAUSE
ECONOMIC OR REPUTATIONAL INJURY TO THE PLAN SPONSOR OR AN AFFILIATE, INCLUDING,
BUT NOT LIMITED TO, SEXUAL HARASSMENT, OR (VI) A WILLFUL AND KNOWING MATERIAL
MISREPRESENTATION TO THE BOARD OR THE CHIEF EXECUTIVE OFFICER OF THE PLAN
SPONSOR OR TO THE BOARD OF DIRECTORS OR THE CHIEF EXECUTIVE OFFICER OF THE
AFFILIATE THAT EMPLOYS THE PARTICIPANT.

 

2

--------------------------------------------------------------------------------


 


1.11.        CHANGE IN CONTROL.  “CHANGE IN CONTROL” SHALL MEAN THE OCCURRENCE
OF ANY OF THE FOLLOWING:


 

(A)           ANY “PERSON” OR “GROUP,” AS SUCH TERMS ARE DEFINED IN
SECTION 13(D) OF THE SECURITIES EXCHANGE ACT OF 1934 (THE “EXCHANGE ACT”) AND
THE RULES AND REGULATIONS PROMULGATED THEREUNDER, EXCLUDING ANY EXCLUDED
STOCKHOLDER, WHO IS OR BECOMES THE “BENEFICIAL OWNER” (WITHIN THE MEANING OF
RULE 13D-3 UNDER THE EXCHANGE ACT), DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE
PLAN SPONSOR, OR OF ANY ENTITY RESULTING FROM A MERGER OR CONSOLIDATION
INVOLVING THE PLAN SPONSOR, REPRESENTING MORE THAN 50% OF THE COMBINED VOTING
POWER OF THE THEN OUTSTANDING SECURITIES OF THE PLAN SPONSOR OR SUCH ENTITY.

 

(B)           THE INDIVIDUALS WHO, AS OF THE EFFECTIVE DATE, ARE MEMBERS OF THE
BOARD (THE “EXISTING DIRECTORS”), CEASE, FOR ANY REASON, TO CONSTITUTE MORE THAN
50% OF THE NUMBER OF AUTHORIZED DIRECTORS OF THE PLAN SPONSOR AS DETERMINED IN
THE MANNER PRESCRIBED IN THE PLAN SPONSOR’S CERTIFICATE OF INCORPORATION AND
BYLAWS; PROVIDED, HOWEVER, THAT IF THE ELECTION, OR NOMINATION FOR ELECTION, BY
THE PLAN SPONSOR’S STOCKHOLDERS OF ANY NEW DIRECTOR WAS APPROVED BY A VOTE OF AT
LEAST 50% OF THE EXISTING DIRECTORS, SUCH NEW DIRECTOR SHALL BE CONSIDERED AN
EXISTING DIRECTOR; PROVIDED FURTHER, HOWEVER, THAT NO INDIVIDUAL SHALL BE
CONSIDERED AN EXISTING DIRECTOR IF SUCH INDIVIDUAL INITIALLY ASSUMED OFFICE AS A
RESULT OF EITHER AN ACTUAL OR THREATENED “ELECTION CONTEST” (AS DESCRIBED IN
RULE 14A-11 PROMULGATED UNDER THE EXCHANGE ACT) OR OTHER ACTUAL OR THREATENED
SOLICITATION OF PROXIES BY OR ON BEHALF OF ANYONE OTHER THAN THE BOARD (A “PROXY
CONTEST”), INCLUDING BY REASON OF ANY AGREEMENT INTENDED TO AVOID OR SETTLE ANY
ELECTION CONTEST OR PROXY CONTEST; OR

 

(C)           THE CONSUMMATION OF (X) A MERGER, CONSOLIDATION OR REORGANIZATION
TO WHICH THE PLAN SPONSOR IS A PARTY, WHETHER OR NOT THE PLAN SPONSOR IS THE
PERSON SURVIVING OR RESULTING THEREFROM, OR (Y) A SALE, ASSIGNMENT, LEASE,
CONVEYANCE OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE
PLAN SPONSOR, IN ONE TRANSACTION OR A SERIES OF RELATED TRANSACTIONS, TO ANY
PERSON OTHER THAN THE PLAN SPONSOR, WHERE ANY SUCH TRANSACTION OR SERIES OF
RELATED TRANSACTIONS AS IS REFERRED TO IN CLAUSE (X) OR CLAUSE (Y) ABOVE IN THIS
SUBPARAGRAPH (C) (SINGLY OR COLLECTIVELY, A “TRANSACTION”) DOES NOT OTHERWISE
RESULT IN A “CHANGE IN CONTROL” PURSUANT TO SUBPARAGRAPH (A) OF THIS DEFINITION
OF “CHANGE IN CONTROL”; PROVIDED, HOWEVER, THAT NO SUCH TRANSACTION SHALL
CONSTITUTE A “CHANGE IN CONTROL” UNDER THIS SUBPARAGRAPH (C) IF THE PERSONS WHO
WERE THE STOCKHOLDERS OF THE PLAN SPONSOR IMMEDIATELY BEFORE THE CONSUMMATION OF
SUCH TRANSACTION ARE THE BENEFICIAL OWNERS, IMMEDIATELY FOLLOWING THE
CONSUMMATION OF SUCH TRANSACTION, OF 50% OR MORE OF THE COMBINED VOTING POWER OF
THE THEN OUTSTANDING VOTING SECURITIES OF THE PERSON SURVIVING OR RESULTING FROM
ANY MERGER, CONSOLIDATION OR REORGANIZATION REFERRED TO IN CLAUSE (X) ABOVE IN
THIS SUBPARAGRAPH (C) OR THE PERSON TO WHOM THE ASSETS OF THE PLAN SPONSOR ARE
SOLD, ASSIGNED, LEASED, CONVEYED OR DISPOSED OF IN ANY TRANSACTION OR SERIES OF
RELATED TRANSACTIONS REFERRED IN CLAUSE (Y) ABOVE IN THIS SUBPARAGRAPH (C), IN
SUBSTANTIALLY THE SAME PROPORTIONS IN WHICH SUCH STOCKHOLDERS HELD VOTING STOCK
IN THE PLAN SPONSOR IMMEDIATELY BEFORE SUCH TRANSACTION.

 


1.12.        CODE.  THE INTERNAL REVENUE CODE OF 1986, AS AMENDED FROM TIME TO
TIME.  REFERENCE TO A SECTION OF THE CODE SHALL INCLUDE THAT SECTION AND ANY
COMPARABLE SECTION OR SECTIONS OF ANY FUTURE LEGISLATION THAT AMENDS,
SUPPLEMENTS OR SUPERSEDES SUCH SECTION.


 


1.13.        COMPENSATION. THE BASE SALARY AND BONUS PAID TO A PARTICIPANT FOR
THE RELEVANT PERIOD.

 

3

--------------------------------------------------------------------------------


 


1.14.        CORPORATE CONTRIBUTION.  ANY CONTRIBUTION MADE AND CREDITED TO
CORPORATE CONTRIBUTION ACCOUNTS BY THE PLAN SPONSOR IN ACCORDANCE WITH
SECTION 3.4(B).


 


1.15.        CORPORATE CONTRIBUTION ACCOUNT. THE SUM OF (I) ALL OF A
PARTICIPANT’S ANNUAL CORPORATE CONTRIBUTION AMOUNTS, PLUS (II) THE HYPOTHETICAL
DEEMED INVESTMENT EARNINGS AND LOSSES CREDITED OR CHARGED IN ACCORDANCE WITH ALL
THE APPLICABLE PROVISIONS OF THIS PLAN THAT RELATE TO THE PARTICIPANT’S
CORPORATE CONTRIBUTION ACCOUNT, LESS (III) ALL DISTRIBUTIONS MADE TO THE
PARTICIPANT OR HIS OR HER BENEFICIARY PURSUANT TO THIS PLAN THAT RELATE TO THE
PARTICIPANT’S CORPORATE CONTRIBUTION ACCOUNT.  A PARTICIPANT’S CORPORATE
CONTRIBUTION ACCOUNT SHALL BE DIVIDED INTO SUBACCOUNTS AS DETERMINED BY THE PLAN
ADMINISTRATOR TO PROPERLY ACCOUNT FOR DISTRIBUTION ELECTIONS ATTRIBUTABLE TO A
PARTICIPANT’S ANNUAL CORPORATE CONTRIBUTION AMOUNTS, AND THE DEEMED INVESTMENT
EARNINGS AND LOSSES ATTRIBUTABLE THERETO.


 


1.16.        DEFERRAL ACCOUNT. THE SUM OF (I) ALL OF A PARTICIPANT’S PARTICIPANT
ANNUAL DEFERRAL AMOUNTS, PLUS (II) THE HYPOTHETICAL DEEMED INVESTMENT EARNINGS
AND LOSSES CREDITED OR CHARGED IN ACCORDANCE WITH ALL THE APPLICABLE PROVISIONS
OF THIS PLAN THAT RELATE TO THE PARTICIPANT’S DEFERRAL ACCOUNT, LESS (III) ALL
DISTRIBUTIONS MADE TO THE PARTICIPANT OR HIS OR HER BENEFICIARY PURSUANT TO THIS
PLAN THAT RELATE TO HIS OR HER DEFERRAL ACCOUNT.  A PARTICIPANT’S DEFERRAL
ACCOUNT SHALL BE DIVIDED INTO SUBACCOUNTS AS DETERMINED BY THE PLAN
ADMINISTRATOR TO PROPERLY ACCOUNT FOR DISTRIBUTION ELECTIONS ATTRIBUTABLE TO A
PARTICIPANT ANNUAL DEFERRAL AMOUNT, AND THE DEEMED INVESTMENT EARNINGS AND
LOSSES ATTRIBUTABLE THERETO.


 


1.17.        DISABILITY.  A PARTICIPANT SHALL BE CONSIDERED DISABLED IF THE
PARTICIPANT: (I) IS UNABLE TO ENGAGE IN ANY SUBSTANTIAL GAINFUL ACTIVITY BY
REASON OF ANY MEDICALLY DETERMINABLE PHYSICAL OR MENTAL IMPAIRMENT WHICH CAN BE
EXPECTED TO RESULT IN DEATH OR CAN BE EXPECTED TO LAST FOR A CONTINUOUS PERIOD
OF NOT LESS THAN 12 MONTHS, OR (II) IS, BY REASON OF ANY MEDICALLY DETERMINABLE
PHYSICAL OR MENTAL IMPAIRMENT WHICH CAN BE EXPECTED TO RESULT IN DEATH OR CAN BE
EXPECTED TO LAST FOR A CONTINUOUS PERIOD OF NOT LESS THAN 12 MONTHS, RECEIVING
INCOME REPLACEMENT BENEFITS FOR A PERIOD OF NOT LESS THAN 3 MONTHS UNDER AN
ACCIDENT AND HEALTH PLAN, IF ANY, COVERING EMPLOYEES OF THE PARTICIPANT’S
EMPLOYER.


 


1.18.        DISABILITY DATE SHALL MEAN THE DATE ON WHICH THE PLAN ADMINISTRATOR
CONFIRMS THAT THE PARTICIPANT HAS A QUALIFYING DISABILITY AND IS ELIGIBLE TO
RECEIVE PAYMENT HEREUNDER.


 


1.19.        EFFECTIVE DATE MARCH 12, 2008.


 


1.20.        ELECTION FORM.  THE FORM ESTABLISHED FROM TIME TO TIME BY THE PLAN
ADMINISTRATOR THAT A PARTICIPANT COMPLETES, SIGNS AND RETURNS TO THE PLAN
ADMINISTRATOR.


 


1.21.        ELIGIBLE EMPLOYEE.  ANY EMPLOYEE OF THE PLAN SPONSOR OR AN
AFFILIATE WHO IS SELECTED TO PARTICIPATE HEREIN IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 2.1 HEREOF, AND ONE OF A SELECT GROUP OF MANAGEMENT OR
HIGHLY COMPENSATED EMPLOYEES, AS DEFINED BY ERISA.


 


1.22.        EMPLOYER(S).


 

(a)           Except as otherwise provided in part (b) of this Section 1.23, any
of the Plan Sponsor’s subsidiaries or Affiliates (now in existence or hereafter
formed or acquired) that have been selected by the Board to participate in the
Plan and have adopted the Plan as a sponsor, and

 

4

--------------------------------------------------------------------------------


 

(b)           For the purpose of determining whether a Participant has
experienced a Separation from Service:


 

(I)            THE ENTITY FOR WHICH THE PARTICIPANT PERFORMS SERVICES AND WITH
RESPECT TO WHICH THE LEGALLY BINDING RIGHT TO COMPENSATION DEFERRED OR
CONTRIBUTED UNDER THIS PLAN ARISES; AND

 

(II)           ALL OTHER ENTITIES WITH WHICH THE ENTITY DESCRIBED ABOVE WOULD BE
AGGREGATED AND TREATED AS A SINGLE EMPLOYER UNDER SECTION 414(B) OF THE CODE, OR
AS APPLICABLE, HOWEVER SUBSTITUTING 50% FOR WHEREVER 80% APPEARS IN, AND
OTHERWISE MUST BE USED WHEN APPLYING, THE APPLICABLE PROVISIONS OF
(A) SECTION 1563 OF THE CODE FOR DETERMINING A CONTROLLED GROUP OF CORPORATIONS
UNDER SECTION 414(B) OF THE CODE, AND (B) SECTION 1.414(C)-2 OF THE TREASURY
REGULATIONS FOR DETERMINING THE TRADES OR BUSINESSES THAT ARE UNDER COMMON
CONTROL UNDER SECTION 414(C) OF THE CODE.

 


1.23.        ERISA.  THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED FROM TIME TO TIME.  REFERENCE TO A SECTION OF ERISA SHALL INCLUDE THAT
SECTION AND ANY COMPARABLE SECTION OR SECTIONS OF ANY FUTURE LEGISLATION THAT
AMENDS, SUPPLEMENTS OR SUPERSEDES SUCH SECTION.


 


1.24.        GOOD REASON MEANS THE OCCURRENCE, ON OR AFTER THE OCCURRENCE OF A
CHANGE IN CONTROL, OF ANY OF THE FOLLOWING:


 


(A)           THE PLAN SPONSOR OR ANY OF ITS AFFILIATES MATERIALLY REDUCES THE
PARTICIPANT’S BASE SALARY.


 


(B)           THE PLAN SPONSOR DISCONTINUES ITS BONUS PLAN IN WHICH THE
PARTICIPANT PARTICIPATES AS IN EFFECT IMMEDIATELY BEFORE THE CHANGE IN CONTROL
WITHOUT IMMEDIATELY REPLACING SUCH BONUS PLAN WITH A PLAN THAT IS THE
SUBSTANTIAL ECONOMIC EQUIVALENT OF SUCH BONUS PLAN, OR A SUCCESSOR TO THE PLAN
SPONSOR FAILS OR REFUSES TO ASSUME THE OBLIGATIONS OF THE PLAN SPONSOR UNDER
SUCH BONUS PLAN AS IN EFFECT IMMEDIATELY BEFORE THE CHANGE IN CONTROL OR UNDER A
PLAN THAT IS THE SUBSTANTIAL ECONOMIC EQUIVALENT OF SUCH BONUS PLAN.


 


(C)           WITHOUT THE PARTICIPANT’S EXPRESS WRITTEN CONSENT, THE PLAN
SPONSOR OR ANY OF ITS AFFILIATES REQUIRES THE PARTICIPANT TO CHANGE THE LOCATION
OF THE PARTICIPANT’S JOB OR OFFICE, SO THAT THE PARTICIPANT WILL BE BASED AT A
LOCATION MORE THAN 100 MILES FROM THE FORMER LOCATION OF THE PARTICIPANT’S JOB
OR OFFICE.


 


(D)           WITHOUT THE PARTICIPANT’S EXPRESS WRITTEN CONSENT, THE PLAN
SPONSOR OR ANY OF ITS AFFILIATES REDUCES THE PARTICIPANT’S RESPONSIBILITIES OR
DIRECTS THE PARTICIPANT TO REPORT TO A PERSON OF LOWER RANK OR RESPONSIBILITIES
THAN THE PERSON TO WHOM THE PARTICIPANT REPORTED BEFORE THE CHANGE IN CONTROL.


 

1.25.        Measurement Fund. The investment fund or funds selected by the Plan
Administrator from time to time.

 

1.26.        Participant.  Any Employee (i) who is selected to participate in
the Plan, (ii) who elects to participate in the Plan, (iii) who signs an
Election Form, (iv) whose signed Election Form is accepted by the Administrator,
and (v) who commences participation in the Plan.  A spouse or former spouse of a
Participant shall not be treated as a Participant in the Plan or have an account
balance under the Plan, even if he or she has an interest in the Participant’s
benefits

 

5

--------------------------------------------------------------------------------


 

under the Plan as a result of applicable law or property settlements resulting
from legal separation or divorce.

 


1.27.      PARTICIPANT.  AN ELIGIBLE EMPLOYEE DESIGNATED AS A PARTICIPANT BY THE
PLAN ADMINISTRATOR.


 


1.28.      PARTICIPANT ANNUAL DEFERRAL AMOUNT.  THE PORTION OF A PARTICIPANT’S
COMPENSATION, WHICH HE OR SHE ELECTS TO DEFER, AND IS DEFERRED, FOR THE PLAN
YEAR IN QUESTION. IN THE EVENT OF A PARTICIPANT’S TERMINATION FROM PARTICIPATION
IN THE PLAN PRIOR TO THE END OF A PLAN YEAR, SUCH YEAR’S PARTICIPANT ANNUAL
DEFERRAL AMOUNT SHALL BE THE ACTUAL AMOUNT WITHHELD PRIOR TO SUCH EVENT.


 


1.29.      PLAN.  THIS PLAN, TOGETHER WITH ANY AND ALL AMENDMENTS OR SUPPLEMENTS
THERETO.


 


1.30.      PLAN ADMINISTRATOR. THE BOARD OR ITS DESIGNEE. A PARTICIPANT IN THE
PLAN SHOULD NOT SERVE AS A SINGULAR PLAN ADMINISTRATOR. IF A PARTICIPANT IS PART
OF A GROUP OR COMMITTEE DESIGNATED AS PLAN ADMINISTRATOR, THEN THE PARTICIPANT
MAY NOT PARTICIPATE IN ANY ACTIVITY OR DECISION RELATING SOLELY TO HIS OR HER
INDIVIDUAL BENEFITS UNDER THE PLAN; MATTERS SOLELY AFFECTING THE APPLICABLE
PARTICIPANT WILL BE RESOLVED BY THE REMAINING COMMITTEE MEMBERS OR BY THE BOARD.


 


1.31.        PLAN RETIREMENT DATE.  THE DATE THE PARTICIPANT ATTAINS 65 YEARS OF
AGE.


 


1.32.        PLAN YEAR.  THE CALENDAR YEAR.


 


1.33.        QUARTERLY INSTALLMENT METHOD.  A QUARTERLY INSTALLMENT PAYMENT OVER
TWO, FIVE OR TEN YEARS SELECTED BY THE PARTICIPANT IN ACCORDANCE WITH THIS PLAN,
CALCULATED AS FOLLOWS:  THE ACCOUNT BALANCE OF THE PARTICIPANT DETERMINED
IMMEDIATELY PRIOR TO THE DATE THE DISTRIBUTION IS TO BE MADE UNDER SECTION 5.1
SHALL BE MULTIPLIED BY A FRACTION, THE NUMERATOR OF WHICH IS ONE, AND THE
DENOMINATOR OF WHICH IS THE REMAINING NUMBER OF QUARTERLY PAYMENTS DUE THE
PARTICIPANT.  BY WAY OF EXAMPLE, IF THE PARTICIPANT ELECTS A TWO YEAR QUARTERLY
INSTALLMENT METHOD, THE FIRST PAYMENT SHALL BE 1/8 OF THE ACCOUNT BALANCE,
CALCULATED AS DESCRIBED IN THIS DEFINITION.  THE FOLLOWING QUARTER, THE PAYMENT
SHALL BE 1/7 OF THE ACCOUNT BALANCE, CALCULATED AS DESCRIBED IN THIS
DEFINITION.  EACH QUARTERLY INSTALLMENT SHALL BE PAID WITHIN 60 DAYS FOLLOWING
EACH ANNIVERSARY OF THE DAY THE DISTRIBUTIONS ARE SCHEDULED TO COMMENCE.


 


1.34.        RETIREMENT. A PARTICIPANT’S SEPARATION FROM SERVICE AFTER THE
PARTICIPANT HAS REACHED HIS OR HER PLAN RETIREMENT DATE.


 


1.35.        SEPARATION FROM SERVICE.  WITH RESPECT TO A SERVICE PROVIDER, HIS
OR HER “SEPARATION FROM SERVICE,” AS DEFINED IN SECTION 1.409A-1(H) OF THE
TREASURY REGULATIONS, WITH RESPECT TO THE SERVICE RECIPIENT.  THE PLAN
ADMINISTRATOR SHALL HAVE FULL AND FINAL AUTHORITY, WHICH SHALL BE EXERCISED IN
ITS DISCRETION, TO DETERMINE CONCLUSIVELY WHETHER A PARTICIPANT HAS HAD A
“SEPARATION FROM SERVICE,” AND THE DATE OF SUCH “SEPARATION FROM SERVICE.”


 


1.36.        SERVICE PROVIDER.  A PARTICIPANT OR ANY OTHER “SERVICE PROVIDER,”
AS DEFINED IN SECTION 1.409A-1(F) OF THE TREASURY REGULATIONS.


 


1.37.        SERVICE RECIPIENT.  WITH RESPECT TO A PARTICIPANT, THE EMPLOYER AND
ALL PERSONS CONSIDERED PART OF THE “SERVICE RECIPIENT,” AS DEFINED IN
SECTION 1.409A-1(G) OF THE TREASURY REGULATIONS, AS DETERMINED FROM TIME TO
TIME.  AS PROVIDED IN SECTION 1.409A-1(G) OF THE TREASURY REGULATIONS, THE
“SERVICE RECIPIENT” SHALL MEAN THE PERSON FOR WHOM THE SERVICES ARE

 

6

--------------------------------------------------------------------------------


 


PERFORMED AND WITH RESPECT TO WHOM THE LEGALLY BINDING RIGHT TO COMPENSATION
ARISES, AND ALL PERSONS WITH WHOM SUCH PERSON WOULD BE CONSIDERED A SINGLE
EMPLOYER UNDER SECTION 414(B) OR 414(C) OF THE CODE.


 


1.38.      SPECIFIED EMPLOYEE.  A SERVICE PROVIDER WHO, AS OF THE DATE OF THE
SERVICE PROVIDER’S “SEPARATION FROM SERVICE,” AS DEFINED IN
SECTION 1.409A-1(H) OF THE TREASURY REGULATIONS, IS A “KEY EMPLOYEE” OF THE
SERVICE RECIPIENT ANY STOCK OF WHICH IS PUBLICLY TRADED ON AN ESTABLISHED
SECURITIES MARKET OR OTHERWISE.  FOR PURPOSES OF THIS DEFINITION, A SERVICE
PROVIDER IS A “KEY EMPLOYEE” IF THE SERVICE PROVIDER MEETS THE REQUIREMENTS OF
SECTION 416(I)(1)(A)(I), (II) OR (III) OF THE CODE (APPLIED IN ACCORDANCE WITH
THE TREASURY REGULATIONS THEREUNDER AND DISREGARDING SECTION 416(I)(5) OF THE
CODE) AT ANY TIME DURING THE TESTING YEAR.  IF A SERVICE PROVIDER IS A “KEY
EMPLOYEE” (AS DEFINED ABOVE) AS OF A SPECIFIED EMPLOYEE IDENTIFICATION DATE, THE
SERVICE PROVIDER SHALL BE TREATED AS “KEY EMPLOYEE” FOR THE ENTIRE TWELVE (12)
MONTH PERIOD BEGINNING ON THE SPECIFIED EMPLOYEE EFFECTIVE DATE.  FOR PURPOSES
OF THIS DEFINITION, A SERVICE PROVIDER’S COMPENSATION FOR A TESTING YEAR SHALL
MEAN SUCH SERVICE PROVIDER’S COMPENSATION, AS DETERMINED UNDER
SECTION 1.415(C)-2(A) OF THE TREASURY REGULATIONS (AND APPLIED AS IF THE SERVICE
RECIPIENT WERE NOT USING ANY SAFE HARBOR PROVIDED IN SECTION 1.415(C)-2(D) OF
THE TREASURY REGULATIONS, WERE NOT USING ANY OF THE ELECTIVE SPECIAL TIMING
RULES PROVIDED IN SECTION 1.415(C)-2(E) OF THE TREASURY REGULATIONS, AND WERE
NOT USING ANY OF THE ELECTIVE SPECIAL RULES PROVIDED IN SECTION 1.415(C)-2(G))
OF THE TREASURY REGULATIONS, FROM THE SERVICE RECIPIENT FOR SUCH TESTING YEAR. 
THE “SPECIFIED EMPLOYEES” SHALL BE DETERMINED IN ACCORDANCE WITH
SECTION 409A(A)(2)(B)(I) OF THE CODE AND SECTION 1.409A-1(I) OF THE TREASURY
REGULATIONS.


 


1.39.        SPECIFIED EMPLOYEE EFFECTIVE DATE.   THE FIRST DAY OF THE FOURTH
MONTH FOLLOWING THE SPECIFIED EMPLOYEE IDENTIFICATION DATE.  THE SPECIFIED
EMPLOYEE EFFECTIVE DATE MAY BE CHANGED BY THE SERVICE RECIPIENT, IN ITS
DISCRETION, IN ACCORDANCE WITH SECTION 1.409A-1(I)(4) OF THE TREASURY
REGULATIONS.


 


1.40.        SPECIFIED EMPLOYEE IDENTIFICATION DATE.  FOR PURPOSES OF
SECTION 1.409A-1(I)(3) OF THE TREASURY REGULATIONS, SHALL MEAN DECEMBER 31.  THE
“SPECIFIED EMPLOYEE IDENTIFICATION DATE” SHALL APPLY TO ALL “NONQUALIFIED
DEFERRED COMPENSATION PLANS” (AS DEFINED IN SECTION 1.409A-1(A) OF THE TREASURY
REGULATIONS) OF THE SERVICE RECIPIENT AND ALL AFFECTED SERVICE PROVIDERS.  THE
“SPECIFIED EMPLOYEE IDENTIFICATION DATE” MAY BE CHANGED BY THE COMPANY, IN ITS
DISCRETION, IN ACCORDANCE WITH SECTION 1.409A-1(I)(3) OF THE TREASURY
REGULATIONS.


 


1.41.        TESTING YEAR.  THE TWELVE (12) MONTH PERIOD ENDING ON THE SPECIFIED
EMPLOYEE IDENTIFICATION DATE, AS DETERMINED FROM TIME TO TIME.


 


1.42.        YEAR OF PLAN PARTICIPATION.  EACH TWELVE (12) MONTH PERIOD DURING
WHICH THE PARTICIPANT IS EMPLOYED ON A FULL-TIME BASIS BY AN EMPLOYER, WITH A
MINIMUM OF 1,000 HOURS OF SERVICE, INCLUSIVE OF ANY APPROVED LEAVES OF ABSENCE,
BEGINNING ON THE PARTICIPANT’S DATE OF ENTRY INTO THIS PLAN.

 

7

--------------------------------------------------------------------------------


 

ARTICLE TWO

 

ELIGIBILITY AND PARTICIPATION

 

2.1           Selection.  Participation in the Plan shall be limited to each
Employee of the Employers who for any Plan Year is expected to be a “highly
compensated employee” as defined in Section 414(q) of the Code and a member of a
“select group of management and highly compensated employees” within the meaning
of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, as determined by the Plan
Administrator in its sole discretion.

 

2.2           Enrollment Requirements.  As a condition to participation, each
selected Employee shall complete, execute and return to the Plan Administrator
an Election Form.  In addition, the Plan Administrator shall establish from time
to time such other enrollment requirements as it determines in its sole
discretion are necessary.

 

2.3           Eligibility; Commencement of Participation.  Provided an Employee
selected to participate in the Plan has met all enrollment requirements set
forth in this Plan and required by the Plan Administrator, including returning
all required documents to the Plan Administrator within the specified time
period, that Employee shall commence participation in the Plan on the day on
which his or her Election Form first becomes effective.

 

2.4           Termination of Participation and/or Deferrals.  Once an Employee
is designated as a Participant, he or she shall continue as such for all future
Plan Years unless and until:  (a) the Participant terminates from employment
with the Employer and receives a full distribution of his Accounts, (b) is no
longer categorized as an individual entitled to participate in the Plan pursuant
to Section 2.1 above, or (c) the Plan Administrator specifically acts to
discontinue the Participant’s participation.  If a Participant’s participation
is discontinued, to the extent permissible under Section 409A of the Code, the
Plan Administrator shall (i) terminate any deferral election the Participant has
made for the remainder of the Plan Year in which the Participant’s membership
status changes, (ii) prevent the Participant from making future deferral
elections and/or (iii) immediately distribute the balance of the Participant’s
Accounts and terminate the Participant’s participation in the Plan.  If
distribution of the balance of the Participant’s Accounts is not permissible
under Section 409A of the Code, then such Accounts shall be held until
distributable under the terms of Article 5 as originally elected by the
Participant.

 

2.5           Reemployment.   If a former Employee is rehired by an Employer and
is again selected as eligible to participate in the Plan, he or she shall
reenter the Plan on the first day of any Plan Year commencing after the date he
or she is selected in accordance with the provisions of Section 2.1, provided
that he or she will be treated as initially eligible to participate in the Plan
pursuant to Section 1.409A-2(a)(7) of the Treasury Regulations as of such
reentry date.  Such Employee’s reentry into the Plan shall have no impact on any
distributions that have been made or are being made in accordance with
Article 5.  Any amounts previously forfeited from the Participant’s Accounts
pursuant to this Plan shall not be restored or reinstated upon the Participant’s
subsequent reentry into the Plan.

 

8

--------------------------------------------------------------------------------


 

ARTICLE THREE

 

CONTRIBUTIONS AND CREDITS

 

3.1           Election to Defer.

 


(A)           IN GENERAL.  EXCEPT AS OTHERWISE PROVIDED IN THIS SECTION 3.1, IN
ORDER FOR A PARTICIPANT TO MAKE A VALID ELECTION TO DEFER BASE SALARY OR BONUS
THE PARTICIPANT MUST SUBMIT AN ELECTION FORM ON OR BEFORE THE DEADLINE
ESTABLISHED BY THE PLAN ADMINISTRATOR, WHICH IN NO EVENT SHALL BE LATER THAN THE
DECEMBER 31ST PRECEDING THE PLAN YEAR IN WHICH SUCH COMPENSATION WILL BE
EARNED.  ANY DEFERRAL ELECTION MADE IN ACCORDANCE WITH THIS SECTION 3.1(A) SHALL
BE IRREVOCABLE; PROVIDED, HOWEVER, THAT IF THE PLAN ADMINISTRATOR PERMITS OR
REQUIRES PARTICIPANTS TO MAKE A DEFERRAL ELECTION BY THE DEADLINE DESCRIBED
ABOVE FOR AN AMOUNT THAT QUALIFIES AS PERFORMANCE-BASED COMPENSATION (AS DEFINED
IN SECTION 3.1(C) BELOW), THE PLAN ADMINISTRATOR MAY PERMIT A PARTICIPANT TO
SUBSEQUENTLY CHANGE HIS OR HER DEFERRAL ELECTION FOR SUCH COMPENSATION BY
SUBMITTING A NEW ELECTION FORM IN ACCORDANCE WITH SECTION 3.1(C) BELOW.  IF NO
ELECTION FORM IS TIMELY DELIVERED FOR A PLAN YEAR, NO PARTICIPANT ANNUAL
DEFERRAL AMOUNT SHALL BE WITHHELD FOR THAT PLAN YEAR.


 

(b)           Timing of Deferral Elections for Newly Eligible Participants. 
Notwithstanding anything to the contrary in this Section 3.1, an Eligible
Employee who first becomes eligible to participate in the Plan on or after the
beginning of a Plan Year may be permitted to make an election to defer Base
Salary and Bonus attributable to services to be performed after such election,
provided that the Participant submits an Election Form on or before the deadline
established by the Plan Administrator, which in no event shall be later than 30
days after the Participant first becomes eligible to participate in the Plan. 
Any deferral election made in accordance with this Section 3.1(b) shall become
irrevocable no later than the 30th day after the date the Participant becomes
eligible to participate in the Plan.

 

(c)           Timing of Deferral Elections for Performance-Based Compensation. 
Notwithstanding anything to the contrary in this Section 3.1, and subject to the
limitations below and any terms and conditions imposed by the Plan
Administrator, in the case of any Bonus that constitutes performance-based
compensation (within the meaning of Section 409A(a)(4)(b)(iii) of the Code)
(“Performance-Based Compensation”) deferrable under this Plan, which Bonus is
based on services performed over a period of at least 12 months, an election to
defer such Bonus compensation may be made by timely completing and submitting to
the Plan Administrator an Election Form no later than six (6) months before the
end of the service period during such period as may be established by the Plan
Administrator in its discretion for such elections.

 

In order for a Participant to be eligible to make a deferral election for
Performance-Based Compensation in accordance with the deadline established
pursuant to this Section 3.1(c), the Participant must have performed services
continuously from the later of (i) the beginning of the performance period for
such compensation, or (ii) the date upon which the performance criteria for such
compensation are established, through the date upon which the Participant makes
the deferral election for such compensation.  In no event shall a deferral
election submitted under this Section 3.1(c) be permitted to apply to any amount
of Performance-Based Compensation that has become readily ascertainable.

 

9

--------------------------------------------------------------------------------


 

3.2           Minimum Participant Annual Deferral Amount.  For each Plan Year,
the aggregate minimum Participant Annual Deferral Amount for each Participant is
$2,500.  If an election is made for less than such minimum amount, or if no
election is made, the amount deferred shall be zero.

 

3.3           Maximum Deferral.  For each Plan Year, a Participant may elect to
defer, as his or her Participant Annual Deferral Amount, up to 50% of his or her
Base Salary and up to 100% of his or her Bonus, subject to the limitations set
forth in this Section 3.3.  Notwithstanding the foregoing, a Participant Annual
Deferral Amount shall be limited in any Plan Year, if necessary, to satisfy the
Participant’s income and employment tax withholding obligations (including
Social Security, unemployment and Medicare), and the Participant’s employee
benefit plan contribution requirements, determined on the first day of the
election period for such Plan Year, as determined by the Plan Administrator.

 

3.4           Accounts; Crediting of Deferrals.  Solely for record keeping
purposes, the Plan Administrator shall establish a Deferral Account and a
Corporate Contributions Account for each Participant.  A Participant’s Accounts
shall be credited with the deferrals made by him or her or on his or her behalf
by his or her Employer under this Article 3 and shall be credited (or charged,
as the case may be) with the hypothetical or deemed investment earnings and
losses determined pursuant to Article 4, and charged with distributions made to
or with respect to him or her.

 

(a)           Participant Annual Deferral Amounts.  For each Plan Year, the Base
Salary portion of the Participant Annual Deferral Amount shall be withheld from
each payroll period in equal amounts from the Participant’s Base Salary.  The
Bonus portion of the Participant Annual Deferral Amount shall be withheld at the
time the Bonus is or would otherwise be paid to the Participant.  The
Participant Annual Deferral Amount shall be credited to the Participant’s
Deferral Account.

 

(b)           Corporate Contributions.  Each Plan Year, the Plan Sponsor may
make contributions (either discretionary, matching or both) to the Plan as it
may determine from time to time and may direct that such contributions be
allocated among the Corporate Contribution Accounts of those Participants that
it may select.  The amount so credited to a Participant may be smaller or larger
than the amount credited to any other Participant, and the amount credited to
any Participant for a Plan Year may be zero.  The Corporate Contribution, if
any, shall be credited as of the last day of a Plan Year.  If a Participant is
not employed by an Employer as of the last day of a Plan Year other than by
reason of his or her Retirement, Disability or death while employed, the
Discretionary Company Contribution for such Participant for that Plan Year shall
be zero.  In the event of Retirement, Disability or death, a Participant shall
be credited with the Corporate Contribution(s) (if any) for the Plan Year in
which he or she Retires, becomes Disabled or dies.  A Corporate Contribution, if
any, shall be credited to Participants’ Corporate Contribution Accounts on the
date declared by the Plan Sponsor.  No Participant shall have a right to compel
the Plan Sponsor to make a contribution under this Section 3.4(b) and no
Participant shall have the right to share in the allocation of any such
contribution for any Plan Year unless selected by the Plan Sponsor, in its sole
discretion.

 


3.5           VESTING.


 

(a)           Deferral Account.  A Participant shall at all times be 100% vested
in his or her Deferral Account.

 

10

--------------------------------------------------------------------------------


 

(b)           Corporate Contribution Account.  Plan Sponsor contributions
credited to a Participant’s Corporate Contribution Account under
Section 3.4(b) of the Plan and any hypothetical or deemed investment earnings
and losses attributable to these contributions shall become vested or
nonforfeitable based on the Participant’s Years of Plan Participation according
to the following schedule:

 

Years of Plan Participation

 

Percentage Vested

 

Less than 2

 

0

%

2 but less than 3

 

25

%

3 but less than 4

 

50

%

4 but less than 5

 

75

%

5 or more

 

100

%

 

Notwithstanding the foregoing, a Participant’s Corporate Contribution Account
shall be fully vested and nonforefeitable upon (i) the Participant’s attainment
of the Plan Retirement Age, (ii) the Participant’s death, (iii) the
Participant’s Disability, or (iv) termination of the Plan.

 

(c)           Forfeiture.  A Participant shall forfeit any unvested portion of
his or her Corporate Contribution Account determined as of the most recent
determination date preceding his or her termination of employment with the
Employers.  Any portion of a Participant’s Corporate Contribution Account which
is not vested shall be forfeited and shall cease to be liabilities of the
Employer or the Plan.  All forfeited amounts shall be immediately deducted from
the Participant’s Corporate Contribution Accounts and credited to such Employer.

 

ARTICLE FOUR

 

ACCOUNTS AND ALLOCATION OF FUNDS

 

4.1           Earnings Credits or Losses.  In accordance with, and subject to,
the rules and procedures that are established from time to time by the Plan
Administrator, in its sole discretion, amounts shall be credited or debited to a
Participant’s Account Balance in accordance with the following rules:

 


(A)           MEASUREMENT FUNDS.  THE PLAN ADMINISTRATOR SHALL FROM TIME TO TIME
SELECT ONE OR MORE TYPES OF MEASUREMENT FUNDS AND ONE OR MORE SPECIFIC
MEASUREMENT FUNDS FOR DEEMED INVESTMENT DESIGNATION BY PARTICIPANTS FOR THE
PURPOSE OF CREDITING OR CHARGING HYPOTHETICAL OR DEEMED INVESTMENT EARNINGS AND
LOSSES TO HIS OR HER ACCOUNT BALANCE.  AS NECESSARY, THE PLAN ADMINISTRATOR MAY,
IN ITS SOLE DISCRETION, DISCONTINUE, SUBSTITUTE OR ADD A MEASUREMENT FUND.  THE
PLAN ADMINISTRATOR SHALL NOTIFY THE PARTICIPANTS OF THE TYPES OF MEASUREMENT
FUNDS AND THE SPECIFIC MEASUREMENT FUNDS SELECTED FROM TIME TO TIME.


 


(B)           ELECTION OF MEASUREMENT FUNDS.  A PARTICIPANT MAY ELECT ONE OR
MORE MEASUREMENT FUND(S) (AS DESCRIBED IN SECTION 4.1(C) BELOW) TO BE USED TO
DETERMINE THE ADDITIONAL AMOUNTS TO BE CREDITED (OR CHARGED, AS THE CASE MAY BE)
TO HIS OR HER ACCOUNT BALANCE, IN ACCORDANCE WITH SUCH RULES AS THE PLAN
ADMINISTRATOR MAY PROVIDE.


 


(C)           CREDITING OR DEBITING METHOD.  THE PERFORMANCE OF EACH ELECTED
MEASUREMENT FUND (EITHER POSITIVE OR NEGATIVE) WILL BE DETERMINED BY THE PLAN
ADMINISTRATOR, IN ITS SOLE DISCRETION, BASED ON THE PERFORMANCE OF THE
MEASUREMENT FUNDS THEMSELVES.  A

 

11

--------------------------------------------------------------------------------


 


PARTICIPANT’S ACCOUNT BALANCE SHALL BE CREDITED OR DEBITED AS FREQUENTLY AS IS
ADMINISTRATIVELY FEASIBLE, BUT NO LESS OFTEN THAN MONTHLY, BASED ON THE
PERFORMANCE OF EACH MEASUREMENT FUND SELECTED BY THE PARTICIPANT, AS DETERMINED
BY THE PLAN ADMINISTRATOR IN ITS SOLE DISCRETION.


 


(D)           NO ACTUAL INVESTMENT.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
PLAN THAT MAY BE INTERPRETED TO THE CONTRARY, THE MEASUREMENT FUNDS ARE TO BE
USED FOR MEASUREMENT PURPOSES ONLY, AND A PARTICIPANT’S ELECTION OF ANY SUCH
MEASUREMENT FUND, THE ALLOCATION TO HIS OR HER ACCOUNT BALANCE THERETO, THE
CALCULATION OF ADDITIONAL AMOUNTS AND THE CREDITING OR DEBITING OF SUCH AMOUNTS
TO A PARTICIPANT’S ACCOUNT BALANCE SHALL NOT BE CONSIDERED OR CONSTRUED IN ANY
MANNER AS AN ACTUAL INVESTMENT OF HIS OR HER ACCOUNT BALANCE IN ANY SUCH
MEASUREMENT FUND.  IN THE EVENT THAT THE COMPANY, IN ITS OWN DISCRETION, DECIDES
TO INVEST FUNDS IN ANY OR ALL OF THE MEASUREMENT FUNDS, NO PARTICIPANT SHALL
HAVE ANY RIGHTS IN OR TO SUCH INVESTMENTS THEMSELVES.  WITHOUT LIMITING THE
FOREGOING, A PARTICIPANT’S ACCOUNT BALANCE SHALL AT ALL TIMES BE A BOOKKEEPING
ENTRY ONLY AND SHALL NOT REPRESENT ANY INVESTMENT MADE ON HIS OR HER BEHALF BY
ANY EMPLOYER OR THE TRUST; THE PARTICIPANT SHALL AT ALL TIMES REMAIN AN
UNSECURED CREDITOR OF THE EMPLOYERS.  ANY LIABILITY OF AN EMPLOYER TO ANY
PARTICIPANT, FORMER PARTICIPANT, OR BENEFICIARY WITH RESPECT TO A RIGHT TO
PAYMENT SHALL BE BASED SOLELY UPON CONTRACTUAL OBLIGATIONS CREATED BY THE PLAN. 
THE PLAN SPONSOR, THE BOARD, THE PLAN ADMINISTRATOR, ANY EMPLOYER AND ANY
INDIVIDUAL OR ENTITY SHALL NOT BE DEEMED TO BE A TRUSTEE OF ANY AMOUNTS TO BE
PAID UNDER THE PLAN.  NOTHING CONTAINED IN THE PLAN, AND NO ACTION TAKEN
PURSUANT TO ITS PROVISIONS, SHALL CREATE OR BE CONSTRUED TO CREATE A TRUST OF
ANY KIND, OR A FIDUCIARY RELATIONSHIP, BETWEEN THE PLAN SPONSOR AND AN EMPLOYER
AND A PARTICIPANT, FORMER PARTICIPANT, BENEFICIARY OR ANY OTHER INDIVIDUAL OR
ENTITY.  NEITHER THE PLAN SPONSOR NOR ANY EMPLOYER IN ANY WAY GUARANTEES ANY
PARTICIPANT’S ACCOUNT BALANCE AGAINST LOSS OR DEPRECIATION, WHETHER CAUSED BY
POOR INVESTMENT PERFORMANCE, INSOLVENCY OF A DEEMED INVESTMENT OR BY ANY OTHER
EVENT OR OCCURRENCE.  IN NO EVENT SHALL ANY EMPLOYEE, OFFICER, DIRECTOR OR
STOCKHOLDER OF THE PLAN SPONSOR OR ANY EMPLOYER BE LIABLE TO ANY INDIVIDUAL OR
ENTITY ON ACCOUNT OF ANY CLAIM ARISING BY REASON OF THE PLAN PROVISIONS OR ANY
INSTRUMENT OR INSTRUMENTS IMPLEMENTING ITS PROVISIONS, OR FOR THE FAILURE OF ANY
PARTICIPANT, BENEFICIARY OR OTHER INDIVIDUAL OR ENTITY TO BE ENTITLED TO ANY
PARTICULAR TAX CONSEQUENCES WITH RESPECT TO THE PLAN OR ANY CREDIT OR PAYMENT
HEREUNDER.


 

4.2           Distributions .  Any distribution with respect to a Participant’s
Account Balance shall be charged to the appropriate account as of the date such
payment is made by the Employer or the trustee of any Trust which may be
established for the Plan.

 

ARTICLE FIVE

 

ENTITLEMENT TO BENEFITS

 

5.1           Retirement Benefit:

 

(a)           In the event of a Participant’s Retirement, the Plan Administrator
shall thereafter cause to be paid to the Participant his or her Accrued Benefit,
valued as of the date of such Retirement.  Such benefits shall be payable in the
manner and frequency previously elected by the Participant on his or her
Election Form(s).  A Participant may select distribution of his or her
Retirement benefit in the form of a lump sum payment, or a two, five or ten year
Quarterly Installment Method.  The first installment payment shall be due on or
about the first day of the first month following the date of Participant’s
Retirement.  If such Participant fails to select a form of distribution for
purposes of distributions from such Participant’s Accounts for a Plan

 

12

--------------------------------------------------------------------------------


 

Year, such distributions shall be made in a lump sum payment within 90 days
following the date of the Participant’s Retirement.

 

(b)           Notwithstanding the foregoing, in accordance with
Section 1.409A-3(j)(4)(v) of the Treasury Regulations, a Participant’s
Retirement benefit may be distributed in one lump sum not later than 90 days
after the date of the Participant’s Retirement rather than in installments if
the Participant’s Account Balance as of the date of his or her Retirement is
less than the applicable dollar amount under Section 402(g)(1)(B) of the Code.

 

(c)           A Participant may not change his or her election with respect to
the form of distribution of his or her Account Balance pursuant to this
Section 5.1 for a Plan Year.

 

5.2           Disability Retirement Benefit.  The Participant shall be entitled
to receive payments hereunder prior to his or her Separation from Service if he
or she is Disabled. If a Participant has a qualifying Disability the benefit
payable hereunder shall be equal to the Participant’s Accrued Benefit, valued as
of his or her Disability Date.  Such benefit shall be payable in a lump sum
within 45 days following the Participant’s Disability Date.

 

5.3           Death Benefits:

 

(a)           Death Benefit Prior to Commencement of Benefits.  If the
Participant dies while in the employment of the Plan Sponsor or an Affiliate
prior to the commencement of benefit payments, the Plan Administrator shall
cause a survivor benefit to be paid in an amount based on the Participant’s
Accrued Benefit at the date of death. The death benefit payable under this
Section 5.3 shall be distributed to the Participant’s Beneficiary pursuant to
the payment method previously elected by the Participant for payment of his or
her Separation from Service Benefit. Payment(s) shall commence on or about the
first day of the third month following the Participant’s date of death and based
on the last Beneficiary designation received by the Plan Sponsor from the
Participant prior to his or her death.  If no such designation has been received
by the Plan Sponsor, such payment shall be made to the Participant’s surviving
legal spouse.  If the Participant is not survived by a legal spouse, the said
payment(s) shall be made to the then living children of the Participant, if any,
in equal shares.  If there are no surviving children, the balance of the Accrued
Benefit shall be paid to the estate of the Participant. If the total amount of
benefits payable at the time of the Participant’s death is less than $10,000.00,
the Plan Administrator may elect to pay the benefit in a lump sum rather than in
installments.

 

(b)           Death Benefit After Commencement of Benefits.  In the event of the
Participant’s death after the commencement of benefit payments, but prior to the
completion of such payments due to and owing hereunder, the Plan Administrator
shall cause such payments to continue  in installments over the remainder of the
period and in the same amounts as that benefit would have been paid to the
Participant had he or she survived.  Such continuing payments shall be made to
the Participant’s designated Beneficiary in accordance with the last such
designation received by the Plan Sponsor from the Participant prior to his
death.  If no such designation has been received by the Plan Sponsor, such
payments shall be made to the Participant’s surviving legal spouse.  If such
spouse dies before receiving all payments to which he or she is entitled
hereunder, then the balance of the Accrued Benefit shall be paid to the spouse’s
estate.  If the Participant is not survived by a legal spouse, then the said
payments shall be made to the then living children of the Participant, if any,
in equal shares.  If there are no surviving children, the balance of the Accrued
Benefit shall be paid to the estate of the Participant.  Notwithstanding the

 

13

--------------------------------------------------------------------------------


 

foregoing, in accordance with Section 1.409A-3(j)(4)(v) of the Treasury
Regulations, a Participant’s Accrued Benefit may be distributed in one lump sum
not later than 90 days after the date of the Participant’s death rather than in
installments if the Participant’s Account Balance as of the date of his or her
death is less than the applicable dollar amount under Section 402(g)(1)(B) of
the Code.

 

5.4           Separation from Service Benefits:

 

(a)           In the event of the Participant’s Separation from Service for any
reason other than for Cause, Disability, Retirement or Death, the Plan
Administrator shall cause to be paid to the Participant a Separation from
Service Benefit based on the Participant’s vested Account Balance.  Such benefit
shall be payable in a lump sum within 90 days following the date of the
Participant’s Separation from Service.

 

(b)           In the event the Participant’s Separation from Service is as a
result of the termination of his or employment by an Employer for Cause, no
benefits of any kind will be due or payable under the terms of this Plan from
amounts credited to the Participant’s Corporate Contribution Account , and all
rights of the Participant, his or her designated Beneficiary, executors, or
administrators, or any other person, to receive payments thereof shall be
forfeited.

 

(c)           If a Participant is a Specified Employee on the date of
Participant’s Separation from Service, the payment of such Participant’s vested
Account Balance shall be delayed to the extent necessary to avoid a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code, and such payments shall
be paid or distributed to the Participant on the earlier of (a) the expiration
of the six-month period measured from the date of the Participant’s Separation
from Service or (b) the date of Employee’s death.  Upon the expiration of the
applicable six (6) month period under Section 409A(a)(2)(B)(i) of the Code, all
payments deferred pursuant to this Section 5.4(c) shall be paid in a lump sum
payment to the Participant.

 

5.5           Distribution Upon Unforeseeable Emergency:

 

(a)           Unforeseeable Emergency.  In the event that the Plan
Administrator, following a written request by a Participant, determines, in its
sole discretion, that the Participant has suffered an Unforeseeable Emergency,
the Plan Administrator shall cause to be paid to the Participant, within 30 days
following such determination, an amount necessary to meet the Unforeseeable
Emergency, but not exceeding the vested balance of such Participant’s Accounts
as of the date of such payment.  For purposes of this Section 5.5(a), an
“Unforeseeable Emergency” shall mean a severe financial hardship to the
Participant resulting from (a) an illness or accident of the Participant, the
Participant’s spouse, the Participant’s Beneficiary or the Participant’s
dependent (as defined in Code Section 152 without regard to paragraphs (b)(1),
(b)(2) and (d)(1)(b) thereof), (b) a loss of the Participant’s property due to
casualty, or (c) such other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant, all as determined by the Plan Administrator based on the relevant
facts and circumstances.  The payout, if any, from the Plan shall not exceed the
lesser of (i) the Participant’s vested Account Balance, calculated as of the
close of business on or around the Distribution Date for such payout, as
determined by the Plan Administrator in accordance with provisions set forth
below, or (ii) the amount necessary to satisfy the Unforeseeable Emergency, plus
amounts necessary to pay Federal, state, or local income taxes or penalties
reasonably anticipated as a result of the distribution.  A Participant shall not
be eligible to receive a payout

 

14

--------------------------------------------------------------------------------


 

from the Plan to the extent that the Unforeseeable Emergency is or may be
relieved (A) through reimbursement or compensation by insurance or otherwise,
(B) by liquidation of the Participant’s assets, to the extent the liquidation of
such assets would not itself cause severe financial hardship or (C) by cessation
of deferrals under this Plan.

 

(b)           Rules Adopted by Plan Administrator.  The Plan Administrator shall
have the authority to adopt additional rules relating to hardship
distributions.  In administering these rules, the Plan Administrator shall act
in accordance with the principle that the primary purpose of this Plan is to
provide additional retirement income, not additional funds for current
consumption.

 

(c)           Limit on Number of Distributions.  No Participant may receive more
than one distribution on account of an Unforeseeable Emergency in any Plan Year.

 

(d)           Prohibition of Further Deferrals. A Participant who receives a
distribution on account of an Unforeseeable Emergency, and who is still employed
by an Employer, shall be prohibited from making deferrals under Article 3.1 for
the remainder of the Plan Year in which the distribution is made, to the extent
required under Section 409A(a)(2)(B)(ii) of the Code.

 

(e)           Account Adjustments.  A Participant’s withdrawal upon the
occurrence of Unforeseeable Emergency shall be charged on a pro rata basis to
the Participant’s vested interests in such Participant’s Accounts.

 

5.6             Effect of Change in Control.  A Participant shall become fully
vested in his or her Corporate Contribution Account if, within one year after
the occurrence of a Change in Control, his employment is involuntarily
terminated by all Employers for any reason other than Cause or his death or
Disability, or he voluntarily terminates his employment with all Employers for
Good Reason.  From and after the occurrence of a Change in Control, the Plan
Administrator shall consist of a committee of the individuals who were members
of the Board 90 days before the occurrence of the Change in Control, with any
vacancy in such the Plan Administrator occurring thereafter being filed with a
person or persons selected by the other members of the Plan Administrator.

 

5.7           Excise Tax Limitation:  Notwithstanding anything contained in this
Plan to the contrary, in the event that any payment or benefit (within the
meaning of Section  280G(b)(2) of the Code) to the Participant or for the
Participant’s benefit paid or payable or distributed or distributable
(including, but not limited to, the acceleration of the time for the vesting or
payment of such benefit or payment) pursuant to the terms of this Plan or
otherwise in connection with, or arising out of, the Participant’s employment
with the Plan Sponsor or any of its Affiliates or a change of control within the
meaning of Section 280G of the Code (a “Payment” or “Payments”), would be
subject to the excise tax imposed by Section  4999 of the Code (the “Excise
Tax”), then the Payments shall be reduced (but not below zero) but only to the
extent necessary that no portion thereof shall be subject to the excise tax
imposed by Section  4999 of the Code (the “Section  4999 Limit”).  Unless the
Participant shall have given prior written notice specifying a different order
to the Plan Sponsor to effectuate the limitations described in the preceding
sentence, the Plan Sponsor shall reduce or eliminate the Payments by first
reducing or eliminating those Payments or benefits

 

15

--------------------------------------------------------------------------------


 

which are not payable in cash and then by reducing or eliminating cash Payments,
in each case in reverse order beginning with payments or benefits which are to
be paid the farthest in time.  Any notice given by the Participant pursuant to
the preceding sentence shall take precedence over the provisions of any other
plan, arrangement or agreement governing the Participant’s rights and
entitlements to any benefits or compensation.

 

5.8           Benefits Not Transferable.  No Participant or Beneficiary under
this Plan shall have any power or right to transfer, assign, anticipate,
hypothecate or otherwise encumber any part of all the amounts payable
hereunder.  No part of the amounts payable shall, prior to actual payment, be
subject to seizure or sequestration for the payment of any debts, judgments,
alimony or separate maintenance owed by a Participant or any other person, nor
be transferable by operation of law in the event of a Participant’s or any other
person’s bankruptcy or insolvency, or dissolution of marriage. Any such
attempted assignment shall be void.  The benefits which a Participant may accrue
under this Plan are not subject to the terms of any Qualified Domestic Relations
Order (as that term is defined in Section 414(p) of the Code) with respect to
any Participant, and the Plan Administrator, the Board, the Plan Sponsor and any
Employer shall not be required to comply with the terms of such order in
connection with this Plan.  Notwithstanding the foregoing, the withholding of
taxes from Plan payments, the recovery of Plan overpayments of benefits made to
a Participant or Beneficiary, the transfer of Plan benefit rights from the Plan
to another plan, or the direct deposit of Plan payments to an account in a
financial institution (if not actually a part of an arrangement constituting an
assignment or alienation) shall not be construed as an assignment or alienation
under this Section 5.8 and shall be permitted under the Plan.

 

5.9           No Trust Created.  Nothing contained in this Plan, and no action
taken pursuant to its provisions by any person shall create, or be construed to
create, a trust of any kind, or a fiduciary relationship between the Plan
Sponsor or any Employer and any other person.

 

ARTICLE SIX

 

DISTRIBUTION OF BENEFITS

 

6.1           Benefits Payable Only From General Corporate Assets: Unsecured
General Creditor Status of Participant:

 

(a)           Payment to the Participant or any Beneficiary hereunder shall be
made from assets which shall continue, for all purposes, to be part of the
general, unrestricted assets of the Employers; no person shall have any interest
in any such asset by virtue of any provision of this Plan.  An Employer’s
obligation hereunder shall be an unfunded and unsecured promise to pay money in
the future.  To the extent that any person acquires a right to receive payments
from an Employer under the provisions hereof, such right shall be no greater
than the right of any unsecured general creditor of the Employer; no such person
shall have or acquire any legal or equitable right, interest or claim in or to
any property or assets of the Employer.

 

(b)           In the event that, in its discretion, an Employer purchases an
insurance policy or policies insuring the life of a Participant or Employee, to
allow the Employer to recover or meet the cost of providing benefits in whole or
in part, hereunder, no Participant or Beneficiary shall have any rights
whatsoever therein or in said policy or the proceeds therefrom.  The Employer
shall be the sole owner and beneficiary of any such insurance policy or property
and shall possess and may exercise all incidents of ownership therein.

 

16

--------------------------------------------------------------------------------


 

(c)           In the event that an Employer purchases an insurance policy or
policies on the life of a Participant or an  Employee as provided for above,
then all of such policies shall be subject to the claims of the creditors of the
Employer.

 

(d)           If an Employer chooses to obtain insurance on the life of a
Participant in connection with its obligations under this Plan, the Participant
hereby agrees to take such physical examinations and to truthfully and
completely supply such information as may be required by the Employer or the
insurance company(ies) designated by the Employer. If a Participant submits
information to any such insurance company(ies) and if the Participant makes a
material misrepresentation in an application for any insurance that may be used
to insure any of the Employer’s obligations under this Plan, and if as a result
of that material misrepresentation an insurance company is not required to pay
all or any part of the benefit provided under that insurance, the Participant’s
right to a benefit under this Plan will be reduced by the amount of the benefit
that is not paid by the insurance company because of such material
misrepresentation if applicable.

 

6.2           Facility of Payment.  If a distribution is to be made to a minor,
or to a person who is otherwise incompetent, then the Plan Administrator may, in
its discretion, make such distribution (i) to the legal guardian, or if none, to
a parent of a minor payee with whom the payee maintains his or her residence, or
(ii) to the conservator or committee or, if none, to the person having custody
of an incompetent payee. Any such distribution shall fully discharge the
Employer, the Plan Sponsor and Plan from further liability on account thereof.

 

ARTICLE SEVEN

 

BENEFICIARIES

 

7.1           Beneficiary Designation.  A Participant shall have the right, at
any time, to submit a Beneficiary Designation Form designating of primary and
secondary Beneficiaries to whom payment under this Plan shall be made in the
event of his or her death prior to complete distribution of the benefits
payable.  Each Beneficiary Designation Form shall become effective only when
receipt thereof is acknowledged in writing by the Plan Administrator. The Plan
Administrator shall have the right, in its sole discretion, to reject any
Beneficiary Designation Form.  Any attempt to designate a Beneficiary, otherwise
than as provided in this Article shall be ineffective.

 

7.2           Spouse’s Interest. A Participant’s Beneficiary designation shall
be deemed automatically revoked if the Participant names a spouse as Beneficiary
and the marriage is later dissolved or the spouse dies. Without limiting the
generality of the foregoing, the interest in the benefits hereunder of a spouse
of a Participant who has predeceased the Participant or whose marriage with the
Participant has been dissolved shall automatically pass to the Participant and
shall not be transferable by such spouse in any manner, including but not
limited to such spouse’s will, nor shall such interest pass under the laws of
intestate succession.

 

7.3           Doubt as to Beneficiary.  If the Plan Administrator has any doubt
as to the proper Beneficiary to receive payments pursuant to this Plan, the Plan
Administrator shall have the right, exercisable in its discretion, to cause the
Participant’s Employer to withhold such payments until this matter is resolved
to the Plan Administrator’s satisfaction.

 

17

--------------------------------------------------------------------------------


 

7.4           Discharge of Obligations.  The payment of benefits under this Plan
to a Beneficiary shall fully and completely discharge all Employers and the Plan
Administrator from all further obligations under this Plan with respect to the
Participant, and that Participant’s Election of Deferral shall terminate upon
such full payment of benefits.

 

ARTICLE EIGHT

 

PLAN ADMINISTRATION

 

8.1           Responsibility of Administration of the Plan:

 

(a)           The Plan Administrator shall be responsible for the management,
operation and administration of the Plan.  The Plan Administrator may employ
others to render advice with regard to its responsibilities under this Plan.  It
may also delegate all or a portion of its responsibilities as Plan Administrator
to others and may exercise any other powers necessary for the discharge of its
duties.  The Plan Administrator shall be entitled to rely conclusively upon all
tables, valuations, certifications, opinions and reports furnished by any
actuary, accountant, controller, counsel or other person employed or engaged by
the Plan Administrator with respect to the Plan.

 

(b) The primary responsibility of the Plan Administrator is to administer the
Plan for the benefit of the Participants and their Beneficiaries, subject to the
specific terms of the Plan.  The Plan Administrator shall administer the Plan in
accordance with its terms and shall have the power to determine all questions
arising in connection with the administration, interpretation, and application
of the Plan.  Any such determination shall be conclusive and binding upon all
persons and their heirs, executors, beneficiaries, successors and assigns.  The
Plan Administrator shall have all powers necessary or appropriate to accomplish
its duties under the Plan.  The Plan Administrator shall also have the
discretion and authority to make, amend, interpret, and enforce all appropriate
rules and regulations for the administration of this Plan and decide or resolve
any and all questions, including but not limited to, interpretations of this
Plan and entitlement to or amount of benefits under this Plan, as may arise in
connection with the Plan.

 

8.2           Claims Procedure.

 

(a)           Claim.  A person who believes that he or she is being denied a
benefit to which he or she is entitled under the Plan (hereinafter referred to
as a “Claimant”) may file a written request for such benefit with the Plan
Administrator, setting forth his or her claim.  The request must be addressed to
the Plan Administrator at the Plan Sponsor’s then principal place of business. 
The claims procedure of this Section 8.2 shall be applied in accordance with
Section 503 of ERISA and Department of Labor Regulation Section 2560.503-1.

 

(b)           Claim Decision. Upon receipt of a claim, the Plan Administrator
shall advise the Claimant that a reply will be forthcoming within 90 days after
the receipt of the benefits claim by the Plan Administrator and that the Plan
Administrator shall, in fact, deliver such reply within such period.  The Plan
Administrator may, however, extend the reply period for an additional 90 days,
unless the Plan Administrator determines that special circumstances require an
extension of time for making a determination with respect to the benefits
claim.  If the Plan Administrator determines that an extension of time for
making a determination with respect to the benefits claim is required, the Plan
Administrator shall provide the Claimant with written

 

18

--------------------------------------------------------------------------------


 

notice of such extension prior to the end of the initial 90 day period.  The
extension notice shall indicate the special circumstances requiring the
extension of time and the date by which the Plan Administrator expects to render
the benefit determination..  If the claim is denied in whole or in part, the
Plan Administrator shall adopt a written opinion, using language calculated to
be understood by the Claimant, setting forth:

 

(i)            The specific reasons for such denial;

 

(ii)           Specific reference to pertinent provisions of this Plan on which
such denial is based;

 

(iii)          A description of any additional material or information necessary
for the Claimant to perfect his or her claim and an explanation why such
material or such information is necessary; and

 

(iv)          A description of the Plan’s appeal procedures and the time limits
applicable to such procedures, including a statement of the Claimant’s right to
bring a civil action under Section 502(a) of ERISA following a denial of the
appeal of the denial of the benefits claim.

 

(c)           Request for Review.  Within 60 days after receipt by the Claimant
of the written opinion described above, the Claimant may request in writing that
the Review Committee (as defined below)review the Plan Administrator’s
determination.  Such request must be addressed to the Plan Administrator at the
Plan Sponsor’s then principal place of business.  The Claimant shall be afforded
the opportunity to submit written comments, documents, records, and other
information relating to the benefits claim, and the Claimant shall be provided,
upon request and free of charge, reasonable access to all documents, records and
other information relevant to the Claimant’s benefits claim.  A document, record
or other information shall be considered “relevant” to the benefits claim as
provided in Department of Labor Regulation Section 2560-503-1(m)(8).  The review
on appeal by the Board of Directors of the Plan Sponsor shall take into account
all comments, documents, records and other information submitted by the
Claimant, without regard to whether such information was submitted or considered
in the Plan Administrator’s initial determination with respect to the benefits
claim.  If the Claimant does not request a review of the determination within
such 60-day period, he or she shall be barred and estopped from challenging the
determination.

 

(d)           Review of Decision.  The Review Committee shall advise the
Claimant in writing of the Review Committee’s determination of the appear within
60 days of the Review Committee’s receipt of Claimant’s written request for
review, unless special circumstances (such as a hearing) would make the
rendering of a determination within the 60 day period infeasible, but in no
event shall the Review Committee render a determination regarding the denial of
a claim for benefits later than 120 days after its receipt of a request for
review.  If an extension of time for review is required because of special
circumstances, written notice of the extension shall be furnished to the
Claimant prior to the date the extension period commences.  If the Claimant’s
appeal of the denial of the Claimant’s benefits claim is denied in whole or in
part, the Review Committee shall adopt a written opinion, using language
calculated to be understood by the Claimant, setting forth:

 

(i)            The specific reasons for such denial of the appeal;

 

19

--------------------------------------------------------------------------------